DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-20 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first position”, “second position” and “first angle” of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreidler et al. US 2016/0072359.


[AltContent: textbox (proximal end)]
[AltContent: arrow][AltContent: textbox (hinge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (first base
first portion)][AltContent: arrow][AltContent: textbox (end wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (sidewall)][AltContent: textbox (cap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (flange)][AltContent: arrow][AltContent: textbox (distal end)][AltContent: arrow][AltContent: textbox (second stator tooth)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    779
    416
    media_image1.png
    Greyscale

[AltContent: textbox (tab)][AltContent: textbox (second base
second portion)][AltContent: textbox (first stator tooth)]
Figure 4 Kreidler

Regarding claim 1, Kreidler discloses a stator assembly (30)(Fig. 4) for an electric motor assembly (14)(Fig. 4), said stator assembly comprising: an annular body (annular center section, see paragraph 5) extending about a central axis (24)(Fig. 4); a plurality of stator teeth (38)(Fig. 4) extending axially from said annular body (stator teeth extend from annular center section) and spaced circumferentially about said annular body, said plurality of stator teeth (38)(Fig. 4) including a first stator tooth (see above, first stator tooth) and a second stator tooth (see above, second stator tooth), said first stator tooth (see above first stator tooth) and said second stator tooth (see above, second stator tooth) defining a slot (40, see paragraph 33) therebetween, said second stator tooth (see above, second stator tooth) including a proximal end (see above 

Regarding claim 2, Kreidler discloses said at least one insulation member (42)(Fig. 4) includes a sidewall (see above, side wall) coupled to said end wall (see above, end wall), wherein said at least one insulation member (42) is coupled to said second stator tooth (see above, second stator tooth) such said end wall covers said 

Regarding claim 3, Kreidler discloses said at least one insulation member (42)(Fig. 4) is coupled to said second stator tooth (see above, second stator tooth) such that said sidewall (see above, sidewall) extends from said distal end (see above, distal end of tooth) to said proximal end (see above, proximal end).

Regarding claim 4, Kreidler discloses said sidewall (see Fig. 4 above, sidewall) defines an opening and is configured to receive said second stator tooth therein (second stator tooth, see above).

Regarding claim 5, Kreidler discloses said at least one insulation member (Fig. 4)(42)(see paragraph 33) conforms to a shape of said second stator tooth (see above, second stator tooth).

Regarding claim 6, Kreidler discloses said at least one insulation member (42)(Fig. 4) is formed as a single piece (insulation piece around stator teeth).

Regarding claim 8, Kreidler discloses a stator assembly (30)(Fig. 4) for an electric motor assembly (14)(Fig. 4), said stator assembly comprising: an annular body (annular center section, see paragraph 5) extending about a central axis (24)(Fig. 4); a plurality of stator teeth (38)(Fig. 4) extending axially from said annular body (annular 

Regarding claim 10, Kreidler discloses said second portion (see above, second portion) includes a second base (see above, second base) and at least one bobbin (42)(Fig. 4) extending from said second base (see above, second base), wherein said first portion (see above, first portion) couples to said second portion (see above, second portion) such that said at least one insulation member (42)(Fig. 4) and said at least one bobbin (42)(see paragraph 33) extend between said first base (see above, first base) and said second base (see above, second base).

Regarding claim 11, Kreidler discloses said second portion (see above, second portion) has a shape corresponding to a shape (see shape of 42) of said annular body (the second portion surrounds the annular center section).

Regarding claim 12, Kreidler discloses said first portion (see above, first portion) and said second portion (see above, second portion) include an electrically insulative material (see paragraph 33, insulating bobbins).

Regarding claim 13, Kreidler discloses a stator assembly (30)(Fig. 4) for an electric motor assembly (14)(Fig. 4), said stator assembly comprising: an annular body (annular center section, see paragraph 5) extending about a central axis (24)(Fig. 4); a plurality of stator teeth (38)(Fig. 4) extending axially from said annular body (annular 

Regarding claim 14, Kreidler discloses said at least one flange (see above, flange) is coupled to said base by at least one hinge (see above, hinge).

Regarding claim 15, Kreidler discloses said second stator tooth (see above, second stator tooth) is configured to contact said at least one flange (see above, flange) and move said at least one flange between the first position and the second position (see above, flange positions) when said cap (see above, cap) is coupled to said annular body (annular center section, see paragraph 5).

Regarding claim 16, Kreidler discloses said at least one flange comprises a first flange (flange above first stator tooth) and a second flange (flange above second stator tooth), wherein said first flange and said second flange are spaced apart and are configured to receive said second stator tooth (see above, second stator tooth) therebetween.

Regarding claim 17, Kreidler discloses an electric motor assembly (14)(Fig. 4) comprising: an annular body (annular center section, see paragraph 5) extending about a central axis (24)(Fig. 4); 616-TC-016-UPA1 PATENT a hub (126)(Fig. 3) extending along the central axis (24)(Fig. 

Regarding claim 18, Kreidler discloses said at least one insulation member (42)(Fig. 4) is coupled to said hub (126)(Fig. 3).

Regarding claim 19, Kreidler discloses said at least one insulation member (42)(Fig. 4) has first configuration (see above, first portion) and a second configuration (see above, second portion), wherein said at least one insulation member (42) is substantially planar in the first configuration (first portion) and conforms to a shape of said hub (126)(Fig. 3) in the second configuration (second portion).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kreidler et al. US 2016/0072359 in view of Henry et al. US 2018/0205280.

Regarding claim 7, Kreidler fails to disclose said at least one insulation member is plastic.
In the same field of endeavor, Henry teaches said at least one insulation member is plastic (see paragraph 14, insulation members are plastic).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        










	/THIENVU V TRAN/                                                         Supervisory Patent Examiner, Art Unit 2839